We have considered the petition for a rehearing and it is refused. The only matter in the petition which needs to be referred to is what we said about the fourth exception. That exception is that the Court erred —
"In admitting over defendants' objection the testimony of all the witnesses for the plaintiff and the defendant with two exceptions: the questions and answers as to the character and reputation of the deceased."
We inferred from that language that two witnesses had testified without objection. But we are satisfied from all the recitals of the petition that so much was not intended to be expressed, and that, on the contrary, the defendant objected *Page 219 
to all the testimony which was directed to prove the good character of the deceased.
We nevertheless think that, under our own cases cited in the opinion, the testimony was competent. The order staying the remittitur is revoked.